DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a display apparatus. 
Independent claim 11, and its dependent claims, are drawn to the general notion of an electronic apparatus containing a display apparatus. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a conductive layer arranged near a channel region of the driving transistor of at least one of the plurality of pixels, but not near a channel region of the write transistor, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
 
Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Lim; Jae-Keun et al., US 20160042694 A1, describes a display apparatus containing a pixel circuit having a double gate driving transistor and a light emitting device connected in series between first and second voltage lines, a video or data signal input to the double gate driving transistor first gate, a conductive second gate electrode under the first gate, a control unit driving a control voltage VREF, different from the data signal, onto the conductive second gate electrode (Lim; see Fig. 7), but does not expressly recite a conductive layer arranged near a channel region of the driving transistor of at least one of the plurality of pixels, but not near a channel region of the write transistor;  
Park; Dong-Wook et al., US 20110273419 A1, describes a display apparatus which changes a second gate electrode voltage to a variable level to adjust the pixel driving transistor’s threshold voltage (Park; see Fig. 3), but does not expressly recite a conductive layer arranged near a channel region of the driving transistor of at least one of the plurality of pixels, but not near a channel region of the write transistor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693